JS 44 (Rev. 06/17)

CaSe: lilQ-CV-OOO49-TS%1'1)%I¢§Z(1,-6§W §Hé?é]lQ Page: l Of l PAGE|D #Z 77

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by 1aw, except as
provided by local rules of courtA This foirn, approved by the Judicial Conference of the Urlited States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket Shcct. (SEE INSTR UCTIONS ON NEXT PA GE OF THIS FORM.)

 

I- (a) PLAINTIFFS G.C. Franchising Systems, |nc.

(b) County of Residence of First Listed Plaintiff
(EXCEPT[N U.S. PLAINT[FF CASES)

(c) Attorn€ys (Firm Name, Address, and Telephr)ne Number‘)

Wiiliam M. Gustavson, 1060 Nimitzview Drive, Suite 212, Cincinnati, OH

45230 513-621-4477

Hamiiton County,`tho

NOTE:

Attorneys (IfKnown)

 

County of Residcncc of First Listed Defendant

DEFENDANTS David S. Keliy; erowih Soiutrons, LLC

Ba|timore Cou_n_iv?_ _Mary|and

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTIGN (Place an “X" in OneBox Only)

 

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTlES (Place an ‘X” in One Boxfor Plaimi]j"

and One Bax for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

El 1 U.S. Government ij 3 F ederal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ]X 1 i:l 1 Incorporated or Principal Place ij 4 ij 4
of Business In This State
n 2 U_s. Govemmem 2( 4 Diversiry Cirizen of Another stare cl 2 121 2 rncmporared and Principai Place l:i 5 ix 5
Defendant (Indicate Cz'tz'zenship ofPam'es in ltem III) of Business ln Another State
Citizen or Subject of a \'_'| 3 Ci 3 Foreign Nation Cl 6 13 6
Foreign Couritry
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature ofSuit Code Descri tions.
lt , " ~ 'coNTR A\vr , r_ol_zrs FoRFErrnRE/FENALTY ' BANKRUPTCY __RF=IE§$TX];“_IJ__?_E"_T
ij 110 lnsurance PERSONAL INJURY PERSONAL INJURY ij 625 Drug Related Seizure D 422 Appeal 28 USC 158 ill 375 False Claims Act
ij 120 Marine Cl 310 Airplane ij 365 Personal Injury - of Property 21 USC 881 [J 423 Withdrawal i:I 376 Qui Tam (31 USC
ij 130 Miller Act Ij 315 Airplane Product Product Liability l‘_`l 690 Other 28 USC 157 3729(a))
ij 140 Nego’tiable InStrument Liability lj 367 Health Care/ ij 400 State Reapportionment
Cl 150 Recovery of Overpayment i'J 320 Assault, Libel & Pharmaceutical PR()PERTY RIGHTS ` i:| 410 Antitrust
& Enforcement of Judgment Slander Personal lnjury 13 820 Copyrights ij 430 Banks and Bankjng
CI 151 Medicare Act ij 330 Federai Employers’ Product Liability 13 830 Patent I:l 450 Commerce
ij 152 Recovery of Defaulted Liability ij 368 Asbestos Personal C] 835 Patent - Abbreviated Cl 460 Deportation
Student Loans ij 340 Marine lnjury Product Ncw Drug Applicatiou 1:1 470 Racketeer lnfluenced and
(Excludes Veterans) Cl 345 Marinc Product Liability __ i:l 840 Trademzrk Corrupt Organizati<)ns
C| 153 Recovery of Overpayment Liability PERSONAL PROPERTY , LABOR SOCIAL S]§CURITY Cl 480 Consumer Credit
of Veteran’S Beneflts ij 350 Motor Vehicle IJ 370 Other Fraud ij 710 Fair Labor Standards ij 861 HIA (1395ff) ij 490 Cable/Sat TV
ill 160 Stockholders’ Suits ['_'1 355 Motor Vehicle ij 371 Truth in Lending Act Cl 862 Black L\mg (923) ij 850 Securities/Commodities/
ij 190 Other Contmct Product Liability ij 380 Other Personal ij 720 Labor/Management ij 863 DIWC/DIWW (405(g)) Excbange
ij 195 Coutract Product Liability ij 360 Other Personal Property Damage Relations ij 864 SSID Title XVI i:l 890 Other Statutory Actions
12( 196 Frarichise lnjury Cl 385 Property Damage Cl 740 Railway Labor Act [l 865 RSl (405(g)) ij 891 Agricultural Acts
l:l 362 Personal lnjury - Product Liability ij 751 Family and Medical ij 893 Environrnental Matters
Medical Malpract‘ice Leave Act ij 895 Freedom of Information
|, ` REAL ?R()PERTY, CIVIL RIGHTS PRISONER PETITIONS ij 790 Other Labor Litigation FEDERAL 'I`AX SUITS Act
ij 210 Land Condemnation ij 440 Other Civil Rights Habeas Corpus: 13 791 Employee Retirernent |J 870 Taxes (U.S. Plaintiff D 896 Arbitration
ij 220 Foreclosure ij 441 Voting ij 463 Alien Detainee Income Security Act or Defendant) ij 899 Administrative Procedure
Ei 230 Rent Lease & Ejectment l:l 442 Employrnent Cl 510 Motions to Vacate Cl 871 TRS»Third Party Act/Review or Appeal of
ij 240 Torts to Land L'_l 443 Housing/ Sentence 26 USC 7609 Agency Decision
ij 245 Tort Product Liability Accommodations ij 530 Generai ij 950 Constitutionality of
ij 290 All Other Real Property ij 445 Amer. W/Disabilities - I:l 535 Death Pcnalty IMWHGRATION State Statutes
Employment Other: v U 462 Naturalization Application
ij 446 Amer. waisabilities - ij 540 Mandarnus & Other ij 465 Gther Imrnigration
Other l:i 550 Civil Rights Actions
ij 448 Education 13 555 Prison Condition
ij 560 Civil Detainee -
Conditions of
Confmement

 

 

 

 

 

 

V. ORIGIN (Flace an “X” in One Box Only)

gl Original IJ 2 Rernoved from CI 3 Remanded from C| 4 Reinstated or ij 5 Transfel-red from ij 6 Multidistrict 13 8 Multidistn`ct
Proceeding Statc Court Appellate Couxt Reopened Anothey Djsn»jct Litigation - Litigation -
(specifv) Transfer Direct File

 

28 U.S.C. Sec. 1332

Brief description of cause:

VI. CAUSE ()F ACTION

 

Cite the U.S. Civil Statute under Which you are filing (Do not cite jurisdictional statutes unless diversity)'.

Breach of franchise agreement in not paying required fees when due

 

 

 

 

 

VII. REQUESTED IN E] cHECK rr THIS rs A CLASS AcTroN DEMAND s cHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F-R-Cv-P- 600.00 JURY DEMAND= cl Yes XNO

VIII. RELATED CASE(S) _ v
IF ANY (See znstmcnons). ]UDGE w DOCKET ER w

DATE SIGNATURE OF ATTORNEY OF RECORD

01/22/2019 Wi||iam |\/l. Gustavson

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE

